DETAILED ACTION
This is the first office action regarding application number 16/787843, filed on February 11, 2020, which claims the benefit of priority under 35 U.S.C. § 119 of U.S. Provisional Application No. 62/803,688 filed on February 11, 2019.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, Species A-G, I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 23, 2022.
Applicant’s election without traverse of claims 1-9, drawn to Group I, Species H in the reply filed on May 23, 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a target surface area of the ceramic substrate”, “the target surface area of the surface of the ceramic substrate”. It is not clear if they are referring to the same structure. 
Claim 6 recites “a correction range”. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what percentage of value is considered a correction range. 
Claims 2-9 are rejected based on their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claim(s) 1, 3, 4, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al., US 20020127154 (hereafter Foster) and further in view of Chamberlain et al., US 6476353 (hereafter Chamberlain).
Regarding claim 1,
“A method for modifying a surface of a ceramic substrate, the method comprising:” (Foster teaches a method for increasing the coefficient of friction of an emission control device comprising ceramic substrate in paragraphs [2, 4]. Thus Foster is from the same field as the instant claim.)
“identifying a target surface roughness based at least in part on a target friction coefficient;” (Paragraph [24] of Foster teaches “The long-term durability of the exhaust emission control device is predicated upon the retention of the substrate. Presently, retention of the fragile substrate is achieved by transmitting relatively high normal forces from the container (shell or housing), through the mat support to the substrate. The gripping force, or the force required to push the substrate out of its position, is equal to the mathematical product of the static coefficient of friction and the normally applied force. For exhaust emission control devices that employ more fragile substrates, the normal forces applied to the substrate must be reduced. The force required to push out a fragile substrate will be less, and consequently, product durability will be compromised, unless the static coefficient of friction is increased.” 
Paragraph [25] teaches “Increasing the static coefficient of friction between a substrate and a mat support and/or between a mat support and a shell can enhance the retention capabilities of the mat support without increasing the mat support density or the forces applied to the substrate. The static coefficient of friction can be increased by roughening an outer surface of the shell and/or the substrate,” Thus Foster teaches identifying a target roughness based on target coefficient of friction.)
“identifying a target surface area of the ceramic substrate to be modified to the target surface roughness;” (Foster teaches in paragraph [32] “In order to enhance the structural integrity of the substrate in relation to normal forces, the static coefficient of friction between the substrate and mat support and/or the coefficient of friction between the mat support and the shell is increased. This can be accomplished in various fashions, including by roughening the outer surface of the substrate, roughening the inner surface of the shell, employing a rough mat support material (e.g., having a roughness R.sub.t (i.e., the total height (from valley/bottom to peak) of greater than or equal to about 25 micrometers (.mu.m)). Shells and substrates that have not been roughened typically have an R.sub.t of less than 4.6 and 7.4 .mu.m, respectively. Preferably, the R.sub.t of at least a portion of the shell inner surface and optionally of a portion or all of the substrate, is greater than or equal to about 25 .mu.m, with greater than or equal to about 50 .mu.m more preferred”. Here a portion of the substrate corresponds to a target surface area, a roughness of 25 um corresponds to the target surface roughness.)
Foster does not explicitly teach heating the target surface with an energy beam.
“transmitting an energy beam toward the surface of the … substrate via an energy emitter positioned adjacent to the ceramic substrate;” ( Chamberlain teaches a method of surface finishing a vehicle part with laser. Thus Chamberlain is solving the same problem of surface finishing with laser as the instant claim.  Fig. 1 teaches lasers 26, 40, 46 positioned adjacent toward the surface 12 wherein the lasers are transmitting beams 42, 32 on a specific area on the surface 12. )

    PNG
    media_image1.png
    350
    559
    media_image1.png
    Greyscale

Fig. 1 of Chamberlain teaches a laser finishing method for vehicle parts
“and heating the target surface area of the surface of the … substrate until a surface roughness of the target surface area is within a predetermined range of the target surface roughness.” (Chamberlain teaches in abstract “A laser surface finishing means includes a finishing laser and at least one surface topography sensor. A first sensor scans each footprint of the surface and measures the footprint height. Each footprint height is compared to a reference height for that footprint area. If the footprint height is above the reference height, the laser generates a beam to either remove or cause reflow of a predetermined amount of material from the high points. These steps are repeated in a predetermined scanning pattern until each footprint height is not above the reference height for that footprint. In one aspect, a second sensor scans each footprint of the surface after the laser operates or not, and the height measured by the second sensor is used to determine if the steps need to be repeated.” Column 3, line 65- column 4, line 6 teaches “Thus, it will be understood that the use of the term "remove" as used hereafter, will be understood to include both the removal of an upper thickness or portion of a surface of a workpiece by the laser 26 by removal of a portion of the thickness, vaporization, etc., as well as heating of a portion of the thickness of the workpiece struck by the laser to a sufficient temperature to cause reflow of high points on the surface into adjacent surface portions.” Hence Chamberlain teaches heating a target area until it reaches a target surface roughness. The footprint height corresponds to measured surface roughness, reference height corresponds to the target surface roughness.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use laser beam as taught in Chamberlain to the method of increasing friction coefficient as taught in Foster. One of ordinary skill in the art would have been motivated to do so for “finishing the surface of a vehicle part to meeting class A surface finish requirements while minimizing the need for manual sanding” as taught in column 1, lines 26-30 of Chamberlain.)
Regarding claim 3,
“The method of claim 1, wherein heating the target surface area comprises: melting at least a portion of the target surface area until the surface roughness of the target surface area is within the predetermined range of the target surface roughness.” (Chamberlain teaches in abstract “If the footprint height is above the reference height, the laser generates a beam to either remove or cause reflow of a predetermined amount of material from the high points. These steps are repeated in a predetermined scanning pattern until each footprint height is not above the reference height for that footprint. In one aspect, a second sensor scans each footprint of the surface after the laser operates or not, and the height measured by the second sensor is used to determine if the steps need to be repeated.” Column 3, line 65- column 4, line 6 teaches “Thus, it will be understood that the use of the term "remove" as used hereafter, will be understood to include both the removal of an upper thickness or portion of a surface of a workpiece by the laser 26 by removal of a portion of the thickness, vaporization, etc., as well as heating of a portion of the thickness of the workpiece struck by the laser to a sufficient temperature to cause reflow of high points on the surface into adjacent surface portions.” It is implied that reflow is accompanied by melting. Hence Chamberlain teaches heating a target area until it reaches a target surface roughness. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use laser beam as taught in Chamberlain to the method of optimizing friction coefficient as taught in Foster. One of ordinary skill in the art would have been motivated to do so for “finishing the surface of a vehicle part to meeting class A surface finish requirements while minimizing the need for manual sanding” as taught in column 1, lines 26-30 of Chamberlain.)
Regarding claim 4,
“The method of claim 1, further comprising: identifying a depth of penetration of the surface of the ceramic substrate; and transmitting the energy beam based at least in part on the depth of penetration.” (Foster teaches in paragraph [45] “another alternative method for increasing the static coefficient of friction between substrate 14 and mat support material 16 or the shell 34 and the mat support material 16 can be a machining method. …The appropriate surface of the component can be subjected to a cutting tool, wire brush, or similar device, or a combination comprising at least one of these techniques, that forms a plurality of troughs 30 or other shapes in the surface without breaking the component or exceeding a predetermined depth of the surface that would weaken or otherwise adversely affect the structural integrity of the component.” Thus Foster implies that the parameters of the machining method should be defined considering depth of penetration of the surface.
Foster does not teach laser as a machining method. 
Chamberlain teaches in Column 3, line 65- column 4, line 6 teaches “Thus, it will be understood that the use of the term "remove" as used hereafter, will be understood to include both the removal of an upper thickness or portion of a surface of a workpiece by the laser 26 by removal of a portion of the thickness, vaporization, etc., as well as heating of a portion of the thickness of the workpiece struck by the laser to a sufficient temperature to cause reflow of high points on the surface into adjacent surface portions.” 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use laser beam as taught in Chamberlain to the machining method as taught in Foster. One of ordinary skill in the art would have been motivated to do so for “finishing the surface of a vehicle part to meeting class A surface finish requirements while minimizing the need for manual sanding” as taught in column 1, lines 26-30 of Chamberlain.)
Regarding claim 8,
“The method of claim 1, wherein transmitting the energy beam comprises: identifying a beam configuration based at least in part on a set of texture characteristics; and transmitting a line laser beam or a point source laser beam in accordance with the beam configuration.” (Chamberlain teaches in column 5, lines 55-65 “depending upon the particular dimension measured by the sensor 28, the system controller 50 will provide a suitable output signal to the laser controller 54 to keep the laser 26 off for a particular surface footprint if the surface dimension or profile of the particular footprint smoothly matches the surface profile of adjacent footprints. Alternately, the system controller 50 can provide an output signal to the laser controller 54 to cause the laser controller 54 to generate pulses to the laser 26 to pulse the output of the laser 26 onto a particular footprint to remove material therefrom.” Here the dimension measured by sensor corresponds to a set of texture characteristics. 
Fig. 1 teaches a point source laser beam 42. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use the laser beam as taught in Chamberlain to the method of optimizing friction coefficient as taught in Foster. One of ordinary skill in the art would have been motivated to do so for “finishing the surface of a vehicle part to meeting class A surface finish requirements while minimizing the need for manual sanding” as taught in column 1, lines 26-30 of Chamberlain.)
Regarding claim 9,
“The method of claim 1, further comprising: setting a beam configuration for the energy beam according to the target surface roughness and the target surface area; and transmitting the energy beam based at least in part on the beam configuration.” (Chamberlain teaches in column 5, lines 55-65 “depending upon the particular dimension measured by the sensor 28, the system controller 50 will provide a suitable output signal to the laser controller 54 to keep the laser 26 off for a particular surface footprint if the surface dimension or profile of the particular footprint smoothly matches the surface profile of adjacent footprints. Alternately, the system controller 50 can provide an output signal to the laser controller 54 to cause the laser controller 54 to generate pulses to the laser 26 to pulse the output of the laser 26 onto a particular footprint to remove material therefrom.” Here the dimension measured by sensor corresponds to surface roughness, a particular surface footprint corresponds to a target surface area.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use the laser beam as taught in Chamberlain to the method of optimizing friction coefficient as taught in Foster. One of ordinary skill in the art would have been motivated to do so for “finishing the surface of a vehicle part to meeting class A surface finish requirements while minimizing the need for manual sanding” as taught in column 1, lines 26-30 of Chamberlain.)
Claim(s)  2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al., US 20020127154 (hereafter Foster) and in view of Chamberlain et al., US 6476353 (hereafter Chamberlain) as applied to claim 1 above and further in view of Pou et al., WO 2016009103 (hereafter Pou).
Regarding claim 2,
“The method of claim 1, further comprising: measuring a friction coefficient of the surface of the ceramic substrate after heating the target surface area; adjusting one or more beam configuration parameters for the energy beam based at least in part on the measured friction coefficient and the target friction coefficient; and transmitting the energy beam based at least in part on the adjusted one or more beam configuration parameters.” (Primary combination of references does not teach adjusting beam parameters based on friction coefficient. Pou teaches a method which can be used to obtain a ceramic surface with a high coefficient of friction in which a laser beam is applied to the surface in abstract. Thus Pou is from the same field as the instant claim.

    PNG
    media_image2.png
    660
    506
    media_image2.png
    Greyscale

Fig. 1 of Pou teaches using laser to form a textured surface
Pou  teaches in page 10, paragraph 4 “The method also comprises a stage of real-time monitoring of the surface texture obtainable at the stage of application on the surface to be treated with a laser beam (2) measured in real time where at least one of the parameters is adjusted again adjusted in the adjustment sub-stage.” Thus Pou teaches real time monitoring of the ceramic surface and adjusting parameters accordingly.
Pou teaches in page 10, paragraph 3 “The stage of application on the surface to be treated with a laser beam (2) comprises a sub-stage in which at least one of the following parameters is adjusted: average power of the laser beam (2), size of the laser beam (2) in the focus, pulse width, wavelength, type of interaction (fusion / vaporization),distance between channels (1) of the predefined geometric pattern and number of sweeps per channel. These parameters are easily controllable and tunable depending on the type of material to be treated, its effects being visible when determining the tribological parameters obtained, which are associated with the coefficient of friction.” Thus Chamberlain teaches measuring tribological parameters related to coefficient of friction in real time and adjusting beam parameters accordingly.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the method of measuring friction coefficient and adjusting beam parameters as taught in Pou to the method in Foster. One of ordinary skill in the art would have been motivated to do so because “the most common way to improve the design of the naval axes coupling systems is by increasing the value of the static friction coefficient (μ) between the contact surfaces,” as taught in page 5, paragraph 2 of Pou.)
Regarding claim 5,
“The method of claim 1, further comprising: identifying a surface pattern or texture for the surface of the ceramic substrate; and transmitting the energy beam based at least in part on the surface pattern or texture.” (Pou teaches in abstract “The invention relates to a method for the treatment of .. ceramic …surfaces, which can be used to obtain a surface with a high coefficient of friction, as well as to the… ceramic… surface that can be obtained using this method, said method comprising a step in which a laser beam is applied to the surface to be treated according to a pre-defined geometric pattern formed by lines.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the method of laser treatment based on a geometric pattern as taught in Pou to the method in Foster. One of ordinary skill in the art would have been motivated to do so because “the most common way to improve the design of the naval axes coupling systems is by increasing the value of the static friction coefficient (μ) between the contact surfaces,” as taught in page 5, paragraph 2 of Pou.)
Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al., US 20020127154 (hereafter Foster) and in view of Chamberlain et al., US 6476353 (hereafter Chamberlain) as applied to claim 1 above and further in view of Bass et al., US 8389889 (hereafter Bass).
Regarding claim 6, 
“The method of claim 1, further comprising: determining one or more defects in the surface of the ceramic substrate; adjusting the target roughness and the target surface area based at least in part on the one or more defects; and heating the adjusted target surface area of the surface of the ceramic substrate until the surface roughness of the adjusted target surface area is within a correction range associated with the adjusted target roughness.” ( Chamberlain teaches in abstract “If the footprint height is above the reference height, the laser generates a beam to either remove or cause reflow of a predetermined amount of material from the high points. These steps are repeated in a predetermined scanning pattern until each footprint height is not above the reference height for that footprint.” Hence Chamberlain teaches heating a target area until it reaches a target surface roughness. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use laser beam as taught in Chamberlain to the method of optimizing friction coefficient as taught in Foster. One of ordinary skill in the art would have been motivated to do so for “finishing the surface of a vehicle part to meeting class A surface finish requirements while minimizing the need for manual sanding” as taught in column 1, lines 26-30 of Chamberlain.
Primary combination of references does not teach defects in the substrate. 
Bass teaches in Column 6, lines 37-42 “The inventors have demonstrated that surfaces with laser damage sites as large as 500 .mu.m in lateral extent and 280 .mu.m in depth can be completely removed by ablation while producing a final shape that is essentially the same as that which would have been produced if no damage had been present.” Thus Bass is solving the same problem of texturing a surface with defects as in the instant claim. 
Since Bass measured the dimensions of the defects, it is implied that Bass determined the defects on the substrate, then adjusted beam parameters and target shape to achieve a final shape as if no damage has been present. Fig. 4 and abstract teaches a method of “a) directing the pulse train along an optical path intersecting an exposed portion of the sample at a position i and b) focusing a first portion of the plurality of pulses to impinge on the sample at the position i. Each of the plurality of pulses is characterized by a spot size at the sample. The method further includes c) ablating at least a portion of the sample at the position i to form a portion of the surface feature and d) incrementing counter i. The method includes e) repeating steps a) through d) to form the surface feature.”
 Column 6, lines 54-60 teaches “the methods described herein are applicable to a wide variety of materials that absorb laser radiation, resulting in rapid ablation of melted material in a small volume at the surface. These materials include fused silica, glass, plastics, polymers, crystals, semiconductors, and the like.”  Thus Bass teaches laser machining ceramic substrate comprising defects to achieve a target shape.
 Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to determine the defects and adjust parameters as taught in Bass to the method of optimizing friction coefficient as taught in Foster. One of ordinary skill in the art would have been motivated to do so because “The inventors have demonstrated that surfaces with laser damage sites as large as 500 .mu.m in lateral extent and 280 .mu.m in depth can be completely removed by ablation while producing a final shape that is essentially the same as that which would have been produced if no damage had been present” as taught in Column 6, lines 37-42 in Bass.)

    PNG
    media_image3.png
    731
    541
    media_image3.png
    Greyscale

Fig. 4 of Bass teaches a method to form surface texture using laser
Regarding claim 7,
“The method of claim 1, further comprising: rotating a stage supporting the ceramic substrate based at least in part on the target roughness and the target surface area.” ( Primary combination of references does not explicitly teach a rotating stage.
Bass teaches in column 6, lines 24-30 “mechanical translation and rotation stages are included within the scope of the present invention. The sample may be mounted on a stage for position adjustment, tilt, or the like. One of ordinary skill in the art would recognize many variations, modifications, and alternatives.”
One of ordinary skill in the art would have been motivated to do so because “The inventors have demonstrated that surfaces with laser damage sites as large as 500 .mu.m in lateral extent and 280 .mu.m in depth can be completely removed by ablation while producing a final shape that is essentially the same as that which would have been produced if no damage had been present” as taught in Column 6, lines 37-42 in Bass.)
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/
Examiner, Art Unit 3761                                                                                                                                                                                             
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761